Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
Claim 8 was entered as set forth in paragraph 1 of the Advisory Action mailed 6/30/21.
Claim Rejections - 35 USC § 103
Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Diep-Quang (US 5904782) in view of Okada et al. (US 2013/0113121) and further in view of Takeda et al. (US 2004/0014842).
Regarding Claims 1 and 4, Diep-Quang teaches a solder paste comprising a solder powder and a soldering flux (col 4, line 66- col 5, line 2), wherein the soldering flux comprises an epoxy resin and an epoxy diluent (col 1, line 66 – col 2, 
Diep-Quang does not teach the flux comprising a rubber modified epoxy resin.
In the analogous art, Okada et al. teaches a resin paste comprising aluminum powder for a bonding product with conductive properties (abstract). Okada et al. teaches this paste comprises epoxidized polybutadiene rubbers to increase the flexibility of the resin paste (para 0063-0064). 
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the present invention to modify Diep-Quang according to the teachings of Okada et al. to create a solder paste as claimed, further comprising epoxidized polybutadiene rubbers, which is a rubber modified epoxy resin that consists of an epoxy resin having a polybutadiene skeleton as taught in Claim 1 of 
Diep-Quang in view of Okada et al. does not teach the reactive diluent having a chlorine content of 0.5 weight% or less. 
In the analogous art, Takeda et al. teaches a resin paste for bonding electronics (abstract), comprising an epoxy group-containing reactive diluent comprising 300ppm or less of chlorine (para 0018, lines 1-4), which is within 0.5 weight% or less. This low chlorine content maintains high moisture resistance (para 0018, lines 5-8).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the present invention to modify Diep-Quang in view of Okada et al. according to the teachings of Takeda et al. to create a solder paste as claimed, wherein the reactive diluent comprises 300ppm or less of chlorine, which is within 0.5 weight% or less. Doing so would produce a solder paste with high moisture resistance.
Regarding Claim 7, Diep-Quang in view of Okada et al. and Takeda et al. teaches all the limitations of the present invention as applied to Claim 1 above. Diep-Quang further teaches an electronic package bonded to a printed wiring board using the solder paste, wherein the solder powder melts to effect a solder 
Regarding Claim 8, Diep-Quang in view of Okada et al. and Takeda et al. teaches all the limitations of the present invention as applied to Claim 1 above. Diep-Quang further teaches the solder paste comprises 40 to 95 wt% soldering particles and 5 to 60 wt% flux (Abstract).
Regarding Claim 9, Diep-Quang in view of Okada et al. and Takeda et al. teaches all the limitation of the present invention as applied to Claim 1 above. While there is no disclosure in Diep-Quang in view of Okada et al. and Takeda et al. that the solder paste has a volume resistivity as presently claimed, given that Diep-Quang in view of Okada et al. and Takeda et al. disclose solder paste as presently claimed, including flux and solder powder as presently claimed, it is clear that the solder paste of Diep-Quang in view of Okada et al. and Takeda et al. would inherently possess volume resistivity as presently claimed.
Claims 2-3, and 10 are rejectedDiep-Quang in view of Okada et al. and Takeda et al. as applied to claim 1 above, and further in view of Takeshi et al. (JP 2017082022 A).
Regarding Claims 2-3 and 10, Diep-Quang in view of Okada et al. and Takeda et al. teaches all the limitation of the present invention as applied to Claim 1 above. Diep-Quang in view of Okada et al. and Takeda et al. does not teach that the reactive diluent comprises a compound having two or three epoxy groups as claimed in Claim 2, or that the reactive diluent comprises one or more of the compounds as claimed in Claim 3, or that the reactive diluent has a skeleton comprising a dicyclopentadiene skeleton or a benzene ring as claimed in Claim 10.
In the analogous art, Takeshi et al. teaches a resin adhesive with a low curing temperature and high heat resistance, comprising N,N-bis(2,3-epoxypropyl)-4-(2,3-epoxypropoxy) aniline, which has three epoxy groups (page 2, lines 14-15). This increases the heat resistance and lowers the viscosity of the resin (page 2, line 12).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Diep-Quang in view of Okada et al. and Takeda et al. to incorporate the teachings of Takeshi et al. to produce the solder paste as claimed, wherein the diluent comprises N,N-bis(2,3-epoxypropyl)-4-(2,3-epoxypropoxy) aniline, which has three epoxy groups and a skeleton comprising a benzene ring. Doing so would increase the heat resistance and decrease the viscosity of the solder paste.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Diep-Quang in view of Okada et al. and Takeda et al. as applied to claim 1 above, and further in view of Maijala et al. (US 9629255 B2).
Regarding Claim 6, Diep-Quang in view of Okada et al. and Takeda et al. teaches all the limitation of the present invention as applied to Claim 1 above. Diep-Quang in view of Okada et al. and Takeda et al. does not teach the composition of the solder powder as claimed. 
In the analogous art, Maijala et al. teaches a low temperature solder compound for electronics, that comprises 58% by weight bismuth and a balance of tin (col 3, lines 42-49 and 56). This allows the solder to melt at a temperature lower than what the electronics can stand (col 3, lines 59-61).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Diep-Quang in view of Okada et al. and Takeda et al. to incorporate the teachings of Maijala et al. to produce the solder paste described as claimed, wherein the solder powder contains 58% by weight bismuth and a balance of tin. Doing so would produce a low temperature solder paste appropriate for electronics.
Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive.
Applicant argues that there is no reason to look to Okada and Takeda to combine with Diep-Quang (Remarks, pg 3, para 1).
However, given that Okada is drawn to a resin paste comprising epoxy resin and a conductive metal powder (aluminum), which is excellent in electrical conductivity and is used for bonding electrical components (paras 0007-0009), as is Diep Quang and the motivation for using the epoxidized polybutadiene rubber is relevant to Diep-Quang, the combination is proper. 
Likewise, given that Takeda is drawn to a resin paste comprising epoxy resin, an epoxy group-containing diluent, and an electrically conductive powder, which is used for bonding electrical components (abstract, para 0025), as is Diep Quang and the motivation for selecting a diluent with a low chlorine content is relevant to Diep-Quang, the combination is proper.
Applicant argues that para 0018 of Takeda only discloses that the epoxy resin (a1) of Takeda is required to have a chlorine content of 300 ppm or less and a viscosity of 1000 mPa·s or less (Remarks, pg 3, Para 2).
However, para 0018 of Takeda clearly requires that is the epoxy group-containing diluent (a2) that is required to have a chlorine content of 300 ppm or less and a viscosity of 1000 mPa·s or less. In fact, the epoxy resin (a1) is described in para 0017 of Takeda, and has separate requirements for chlorine content and viscosity. Para 0018 of Takeda is drawn specifically to the requirements of the diluent, and the motivation thereof, i.e. “a chlorine content of more than 300 ppm is not referred because the resin paste produced using such a reactive diluent shows a low moisture resistance.”
Applicant argues that, because the rest of Takeda’s disclosure is directed to reactive diluent with a single epoxy group, there would not be motivation to use the disclosure of Takeda to modify the diluent of Diep-Quang, which has two or more epoxy groups.
However, as stated in the Advisory Action filed 06/30/2021, the examples of Takeda are not limiting. Takeda only requires that the epoxy group-containing diluent has a chlorine content of 300 ppm or less and a viscosity of 1000 mPa·s or less in order to not show low moisture resistance (para 0018). The number of epoxy groups in the reactive diluent is not restricted by Takeda, and there is nothing that teaches away from selecting a reactive diluent with two or more 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787